— Order, Supreme Court, New York County (Edward H. Lehner, J.), entered March 1, 2006, which, inter alia, granted defendant’s motion to vacate his default in answering the amended complaint, unanimously affirmed, without costs.
In light of the strong policy of the courts in favor of deciding cases on their merits (see Dokmecian v ABN AMRO N. Am., 304 AD2d 445 [2003]), the motion court did not improvidently *441exercise its discretion in accepting defendant’s affidavit showing a potentially meritorious defense and counsel’s reasonable excuse for the default (see Fidelity & Deposit Co. of Md. v Andersen & Co., 60 NY2d 693 [1983]). Concur — Sullivan, J.E, Williams, Sweeny, Catterson and Malone, JJ.